Citation Nr: 1419213	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1980, with periods of inactive duty for training, including from August 12 to August 29, 1999.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

In March 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claim file.


FINDING OF FACT

A current left eye disability is not causally or etiologically related to a period of inactive duty for service, to include an August 25, 1999 physical altercation with a fellow service member.


CONCLUSION OF LAW

Left eye disability was not incurred in active military service or any period of inactive duty for training.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim, the RO's June 2005 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board also finds that the duty to assist the Veteran has also been satisfied in this case.  The RO obtained, or exhausted efforts to obtain, the Veteran's service treatment and personnel records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Additionally, during the pendency this appeal, the Veteran was provided a VA examination in August 2013, with a January 2014 addendum, in order to ascertain whether any present left eye disability was etiologically related to his military service, specifically, a physical altercation occurring during a period of inactive duty for training on August 25, 1999.  The VA examiner reviewed the Veteran's claims file, service and post-service treatment records, the Veteran's assertions, and administered a thorough clinical examination, all of which allowed for a fully-informed response to the salient etiological questions presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a March 2013 hearing before the undersigned Veterans Law Judge by an accredited representative from The American Legion.  The representative and the undersigned Veterans Law Judge asked questions to ascertain the onset and course of the Veteran's left eye disability.  The hearing focused on the etiology the Veteran's claimed left eye disability.  Through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veterans Law Judge asked questions to ascertain whether the claims file included all of the evidence that the Veteran believed was relevant to his claim.  The Veteran identified a report dated on August 25, 1999 and an August 2008 report that the RO previously determined were not associated with the record.  The undersigned Veterans Law Judge was able to locate this evidence in the claims file during the hearing.  The Veteran did not otherwise identify relevant evidence that was available, but had not been associated with the claims file.  Subsequently, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. 
§§ 101(24), 106 (West 2002).

Throughout the pendency of this appeal, the Veteran has asserted only that current left eye disability was caused by a physical altercation with another service member on August 25, 1999.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).  The evidence of record demonstrated that the Veteran was serving on period of INACDUTRA on August 25, 1999, and that the August 25, 1999 physical altercation occurred.  The evidence also demonstrated that the Veteran complained of symptoms associated with his left eye as a result of the August 25, 1999 physical altercation.  Moreover, the evidence of record included various diagnoses of current left eye disabilities or conditions.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the salient issue presented by the Veteran's claim is whether any current left eye disability is etiologically related to the August 25, 1999 physical altercation.

Pursuant to his claim of entitlement to service connection for left eye disability, the Veteran was provided VA examinations in August 2008 and August 2013.  In the May 2013 and November 2013 remands, the Board determined that the August 2008 and August 2013 VA examinations were inadequate for purposes of adjudicating the Veteran's claim.  As such, the Board will not consider these opinions herein.

In November 2013, the Board remanded the Veteran's claim in order to obtain a supplemental opinion.  The Board requested that the examiner provide an etiological opinion as to whether any current left eye disability is related to an injury sustained during the August 25, 1999 physical altercation.  In so doing, the examiner was requested to (a) address the previous left eye diagnoses of record, including any left eye disability that existed at any point during the claims period since December 2005, specifically, but not limited to unspecified cataract, benign neoplasm of the choroid, and unspecified preglaucoma; (b) address the Veteran s report of left eye symptoms at the time of and after the in-service physical altercation; and (c) provide an explanation as to the nature and etiology of the Veteran's peripheral contractures.   In January 2014, a supplemental opinion was rendered.  The examiner thoroughly reviewed the evidence of record and rendered an opinion that addresses each of the questions presented by the Board.  As such, the Board finds that the January 2014 supplemental opinion substantially complies with the remand directive and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed herein, the Veteran has consistently asserted that a current left eye disability is etiologically related to the in-service August 25, 1999 physical altercation.  To the extent that the Veteran asserts that left eye disability is related to the August 25, 1999 physical altercation occurring during a period of INACDUTRA, the Board finds that the matter of the determination of the origin of eye disabilities is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

The only probative opinion of record addressing the etiological relationship between a current left eye diagnosis and the August 25, 1999 in-service physical altercation is the January 2014 VA supplemental opinion.  After a review of the relevant evidence of record, the examiner rendered the following opinion:

From the above records reviewed, the only injury reported by the [Veteran] was the left eye injury in 1999 and the injury incurred was a superficial laceration of the inferior rim of the left eye.  There are only vague symptoms reported by the [Veteran] and the puffiness of both eyes seems to be the most significant complaint and this is most likely due to seasonal allergies (more likely than not).  There is a definite visual field defect in the left eye but this is not consistent with trauma.  Rather I would agree with the doctor who performed the visual field exam[ination] that it is consistent with glaucoma (low tension since pressures are normal)[.]  Another possible cause of the field defect according to the doctor was a neurological factor but there is no evidence given to support this.  Rather he states that more testing would have to be done to determine whether or not the defect was due to glaucoma or a neurological cause.  Either way the left eye injury, more likely than not, did not cause the visual field defect.  There was no blunt force to the head and not enough trauma to cause a field defect as it was stated in one report that there was only a superficial laceration inferior to the eye and no sutures were needed.   Also, the fundus exam[ination] findings (optic nerve appearance) were not given at the time of the preglaucoma diagnosis.  The glaucoma is not due to the injury, but rather a genetic predisposition to the condition and trauma is not a risk factor for this type of glaucoma.  If the glaucoma was due to the injury one would have seen a rapid spike in the eye pressure in the affected eye and there is no evidence to indicate this was the case here.  The benign neoplasm of the choroid is certainly not a condition of the injury (or any trauma) but it most likely genetic in basis and does not cause any problem.  The cataracts are a normal aging[-]related lens cloudiness and do not cause any problems at this time.  They are not caused by the trauma or would have been more significant and appeared at the time of the injury (traumatic cataracts causing immediate reduction in acuity).  There was no report of peripheral vision problems by the [Veteran] until much after the left eye injury (2005 or 2006).  If the peripheral vision problem was caused by the injury it would have more likely than not appeared right after the injury.  I explained the peripheral vision problem with the defected more likely than not caused by glaucoma of a neurological factor.  There is no indication to reasonably deduce that the injury caused it.

The injury from the physical altercation of 1999 had a diagnosis of corneal abrasion on the left eye.  This type I injury would not cause a visual field defect and would heal quickly.  There is no evidence of any injury that would cause a visual field defect such as trauma to the brain.  The injury was superficial and confined to the inferior left orbital rim.  This would definitely not cause a visual field defect since it did not affect the retina or brain.

With regards to the VA examination dated [in August 2008] and [in August 2013]:  1. The peripheral vision loss from 2003 to 2006 which was reported in the 2008 report indicated no pathology was noted.  There reason for the peripheral contracture in the left eye is unknown from the medical records reviewed but possibly could be due to several factors none of which can be substantiated though the record review.  What can be said is that even if trauma were the cause of peripheral contracture it would not manifest itself 4 to 7 years later and would not be the type of injury that would cause a visual field defect as explained earlier.  2.  The reasoning behind the peripheral contracture as not a diagnosis in and of itself is that it was considered so minor that it was considered to be a normal variant (in other words not pathological since it was so minor and may be a normal variant from this individual).  A case could probably be made that the visual defect could be a diagnosis but I tend to side with the examiner and say that this is not pathology but that it should be monitored.  There is also the fact that the [V]eteran's field defect does not correspond to the retinal findings which were normal.  Thus[,] while the visual field defect could be a separate diagnosis I side with the examiner that it is/was simply a normal variant for the individual and does not relate to a pathology (less likely than not to a pathology) and definitely not related to the injury suffered [on August 25, 1999].  

As I explained above[,] the peripheral contracture was definitely not caused by the [in-service] connected injury suffered [on August 25, 1999].  The superficial laceration under the left eye could not have caused the visual field defect noted due to the fact that no retinal or brain damage was noted and due to the lapse of time between the injury and the visual field defect the injury could not have caused the defect (The visual field defect would have shown up right away, not 4 years later.).

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's left eye disability to the August 25, 1999 physical altercation.  The only competent and probative etiological opinion of record was that of the VA examiner who rendered the January 2014 supplemental opinion, which was negative to the Veteran's claim.  The Board finds that the VA examiner's opinion, with the addendum, to be highly probative. 

Accordingly, service connection for left eye disability is not warranted as the most probative evidence shows that the Veteran's left eye disability is not related to his military service, to include as due to the August 25, 1999 physical altercation.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for left eye disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board observed that the evidence of record included several diagnoses of refractive errors with respect to the Veteran's left eye.  However, service connection is not available for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Thus, to the extent that the Veteran is claiming entitlement to service connection for a left eye refractive error, the claim is denied.


ORDER

Entitlement to service connection for left eye disability is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


